Citation Nr: 0721866	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for mycobacterium 
infection, claimed as tuberculosis, with malnutrition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for mycobacterium 
infection, claimed as tuberculosis, with malnutrition. 


FINDING OF FACT

The competent and probative evidence of record does not 
relate the current mycobacterium infection to service.


CONCLUSION OF LAW

Mycobacterium infection, claimed as tuberculosis, with 
malnutrition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The RO also informed 
the veteran that he should submit additional relevant 
evidence, which in effect would include any evidence in his 
possession.  The RO notified the veteran again in January 
2005. 

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of his disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Service Connection

The veteran seeks service connection for a mycobacterium 
infection, claimed as tuberculosis, with malnutrition.  He 
contends that his condition is a result of overexposure to 
metal while serving in a mortar platoon in 1968 in Vietnam, 
contact with masses of people in boot camp, advanced infantry 
training, malnutrition, and various hazards of overseas duty.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the veteran claims to have tuberculosis, the record 
does not show any medical evidence of a tuberculosis 
diagnosis in service or any time thereafter.  Although during 
a June/ July 2002 hospital stay, a diagnosis of mycobacterium 
tuberculosis was considered, tuberculosis was not shown on 
laboratory testing.  Service connection cannot be granted if 
there is no present disability or recurring symptoms of a 
disability.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304.  
Absent proof of the existence of the disability being 
claimed, there can be no valid claim.

The record does, however, show a diagnosis of mycobacterium.  
According to private medical records, the veteran was first 
diagnosed with mycobacterium kansasii in July 2002 following 
hospitalization which began in June 2002.  Additionally, on 
VA examination in April 2004, the veteran's diagnosis of 
atypical mycobacterium was noted.  Therefore, the initial 
element for establishing entitlement to service connection is 
met.  

The next issue is whether there is evidence of any in-service 
incurrence of a mycobacterium infection.  The service medical 
records, including the May 1968 chest X-ray and separation 
examination, are negative for any findings relating to a lung 
disease, to include mycobacterium infection.  Based on the 
foregoing, a mycobacterium infection is not shown to have 
been directly incurred during active duty.  

The June and July 2002 treatment records that diagnosed a 
mycobacterium infection failed to comment on the etiology of 
the veteran's condition, but noted that the veteran's history 
included tobacco use, a prior lung surgery, and alcohol 
abuse.  

In October 2003, a VA physician examined the veteran for the 
purpose of making a determination as to etiology.  Based upon 
a review of the veteran's claims file, including service 
medical records, an interview, and examination of the 
veteran, the examiner concluded that the veteran's idea of 
contacting an atypical mycobacterium in the service over 20 
years prior to the diagnosis was entirely speculative, and 
that his risk factor for developing this opportunistic 
disease is very likely the chronic alcohol abuse.  She opined 
that it is not at least as likely as not that the disease is 
at all related to his military service.  Although the 
examination record actually says "medical" service (not 
military), this is clearly a typographical error. 

Thus, the probative medical evidence of record does not 
relate the current mycobacterium infection diagnosis to 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran believes that his mycobacterium infection is 
directly related to service.  However, absent a showing of 
medical expertise, the veteran cannot provide a competent 
opinion regarding the etiology of his claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which does not 
show any relationship between the veteran's service and his 
mycobacterium infection.  Additionally, there are no 
treatment records in the claims file reflecting continuity of 
symptomatology of a mycobacterium infection from service or 
during the 34 years before the current disability was shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
mycobacterium infection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.  


ORDER

Entitlement to service connection for mycobacterium 
infection, claimed as tuberculosis, with malnutrition is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


